

116 HR 5461 IH: To provide that the Secretary of Homeland Security may not admit to the United States as a nonimmigrant under certain categories aliens who are nationals of noncompliant countries, and for other purposes.
U.S. House of Representatives
2019-12-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5461IN THE HOUSE OF REPRESENTATIVESDecember 17, 2019Mr. Perry introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo provide that the Secretary of Homeland Security may not admit to the United States as a nonimmigrant under certain categories aliens who are nationals of noncompliant countries, and for other purposes. 
1.Limitation on the admission of nonimmigrants from noncompliant countries 
(a)In generalThe Secretary of Homeland Security may not admit to the United States as a nonimmigrant under any category listed in subsection (b) any national of a country that the Secretary has designated as noncompliant with respect to accepting the repatriation of nationals of that country who have been ordered removed from the United States under the immigration laws (as such term is defined in section 101 of the Immigration and Nationality Act (8 U.S.C. 1101)).  (b)Categories of nonimmigrant visasThe categories listed in this subsection are subparagraphs (B), (F), (H), (I), (J), (L), (M), (O), (P), and (Q) of section 101(a)(15) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)). 
